Citation Nr: 0330478	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  93-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a right lower 
extremity deformity, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) in August 2002 on appeal from an April 1992 rating 
decision by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The August 2002 
Board decision increased the rating for the veteran's right 
lower extremity disability from 30 to 40 percent.  The 
veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion), issued an Order dated in April 
2003, which vacated that portion of the Board's decision that 
denied a rating in excess of 40 percent for the veteran's 
right lower extremity disability.

The veteran's attorney has argued that correspondence he 
submitted in July 2002 and February 2003 should be accepted 
as a notice of the disagreement to the March 1999 rating 
decision that denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  This matter is referred for appropriate 
action.


REMAND

The Joint Motion by the parties before the Court noted that 
the appellant had not been notified by VA in specific terms 
as to the evidence which would be needed to substantiate his 
claim and whether VA or the appellant is expected to attempt 
to obtain and submit such evidence.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board must remand the case in order 
to satisfy VA's duty to notify the appellant.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).  The Board also notes that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
claim at this time.  The veteran is free to submit any 
additional argument and/or evidence he desires to have 
considered in connection with this appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




